DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment

The Amendment filed 12/03/2020 has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.    

Claims 1, 4, 10, and 11 have been amended, 
Claim 3 has been cancelled, and 
Claims 1, 2, and 4-11 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, and 4-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 2, and 4-11, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 2, and 4-11 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 2, and 4-11 are directed to sending and receiving data to select relevant content.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 2, and 4-11 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 10 and 11, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is supposedly directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 10 and 11, recites, in part, 
a reception unit that receives broadcast content from a broadcast station; (sending and receiving data to perform the abstract idea),
a generation unit that analyzes a multiple of types of information associated with the received content, including at least subtitle information, and automatically generates one or more pieces of analysis information related to the content;
a judgment unit that that judges an importance degree of each of the one or more pieces of generated analysis information and judges an effectivity of each of the one or more pieces of generated analysis information; and  
a collection unit that transmits to, … …, one or more pieces of analysis information judged as effective by the judgment unit and the importance degree for each of the one or more pieces of analysis information judged as effective, and collects from the server over the network content information related to the content based on the one or more pieces of analysis information judged as effective by the judgment unit and the importance degree for each of the one or more pieces of analysis information judged as effective. (sending and receiving data for processing data, storing data, and electronic recordkeeping to perform the abstract idea). 
These limitations set forth a concept of sending and receiving data to select relevant content.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a processor and a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a Figures 1, 2, and 8 and their related text and Paragraphs 0056-0059 of the specification (US Patent Application Publication No. 2018/0260483 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer, a processor, and a server over a network.  However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2 and 4-9 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 2, and 4-11 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 4-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp et al. (US Patent Application Publication No. 2009/0006937 A1 – Hereinafter Knapp) and further in view of Bayer et al. (US Patent Application Publication No. 2007/0157228 A1 – Hereinafter Bayer) and further in view of Wang (US Patent Application Publication No. 2014/0257995 A1 – Hereinafter Wang).  
Claim 1:
Knapp teaches;
an information processing apparatus, comprising: (See at least the abstract)
a processor to control (See at least paragraphs 0057-0059.)
a reception unit that receives … content …; (See at least Figures 1-4, 9, and 10 and their related text.)
a generation unit that analyzes a … …, and automatically generates one or more pieces of analysis information related to the content; (See at least Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033.)
a judgment unit that judges an importance degree of each of the one or more pieces of generated analysis information and judges an effectivity of each of the one or more pieces of generated analysis information; and (See at least Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033.  The judgment unit and 
a collection unit that transmits to a server over a network one or more pieces of analysis information judged as effective by the judgment unit and the importance degree for each of the one or more pieces of analysis information judged as effective, and collects from the server over the network content information related to the content based on the one or more pieces of analysis information judged as effective by the judgment unit and the importance degree for each of the one or more pieces of analysis information judged as effective. (See at least Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033 and 0045.  The judgment unit and collection unit are the process of selecting the content breaking it apart, analyzing the content and the keywords/metadata and then using that in bidding for advertisements.)
Knapp alludes to multiple pieces of information via the use of language being one of the factors that is not an image.  However, Knapp does not explicitly state multiple types of information and one is not an image.  Further Knapp teaches analyzing video streaming on a computer but does not appear to specify a “broadcast station”/live TV.  
Bayer in the same field of endeavor as Knapp (analyzing video to insert relevant ads) teaches analyzing video and audio which is multiple types of information where one is an image (video) and one is something other than an image (audio) in at least paragraph 0071 and Bayer teaches analyzing live TV and/or a television broadcast in at least paragraphs 0039 and 0042.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Knapp by analyzing 
Knapp alludes to multiple pieces of information via the use of language being one of the factors that is not an image.  However, Knapp does not explicitly state subtitles.
Wang in the same field of endeavor as Knapp (analyzing video to insert relevant ads) teaches analyzing video and audio and extracting subtitles in at least Figures 1-4 and their related text..
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Knapp by analyzing multiple types of information and specifically subtitles as taught by Wang in order to allow for more detailed analysis. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.   
Claim 4: 
The combination of Knapp, Bayer, and Wang teaches all the limitations of claim 1 above.
Knapp teaches “the content is program content, and the judgment unit judges the importance degree of the analysis information on a basis of the type of information to be analyzed” via item s of interest in at least paragraph Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033.  And paragraph 0045 where content is linked to images.  
Claim 5: 
The combination of Knapp, Bayer, and Wang teaches all the limitations of claim 4 above.
Knapp teaches “the generation unit generates one or more keywords related to the content on a basis of at least one of a telop, subtitle, audio, and image included in the program content, and the collection unit collects the content information on a basis of the keyword judged as effective by the judgment unit” via items of interest in at least paragraph Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033 and selecting the content breaking it apart, analyzing the content and the keywords/metadata and then using that in bidding for advertisements.  And paragraph 0045 where content is linked to images.  
Claim 8: 

Knapp teaches “the content is photographing content photographed by an image pickup apparatus, the generation unit analyzes the photographing content and extracts one or more subjects included in the photographing content, and the collection unit collects subject information related to a subject judged as effective by the judgment unit” via items of interest in at least paragraph Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033 and selecting the content breaking it apart, analyzing the content and the keywords/metadata and then using that in bidding for advertisements.  And paragraph 0045 where content is linked to images.  
Claim 9: 
The combination of Knapp, Bayer, and Wang teaches all the limitations of claim 8 above.
Knapp teaches “the judgment unit judges a demand degree of the subject on a basis of a size of the subject in the photographing content” via being in the background and judging it relevant in at least paragraph 0045 where content is linked to images and interests in at least paragraph Figures 1-4, 9, and 10 and their related text and paragraphs 0028-0033 and selecting the content breaking it apart, analyzing the content and the keywords/metadata and then using that in bidding for advertisements.  

Claim 10:
Claim 10 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.  Additionally Knapp teaches a method in at least the abstract.
Claim 11:
.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp and further in view of Bayer and further in view of Wang and further in view of Mezzacca (US Patent Application Publication No. 2014/0114755 A1 – Hereinafter Mezzacca).  
Claim 2:
The combination of Knapp, Bayer, and Wang teaches all the limitations of claim 1 above, but does not appear to specify judging based on an expiration date.
Mezzacca teaches judging based on an expiration date in at least paragraph 0085.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Knapp by judging based on an expiration date as taught by Mezzacca in order to avoid using information that is out of date making it irrelevant. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knapp and further in view of Wang and further in view of Bayer and further in view of Maharajh et al. (US Patent Application Publication No. 2008/0195664 A1 – Hereinafter Maharajh).  
Claims 6 and 7:
The combination of Knapp, Bayer, and Wang teaches all the limitations of claim 1 above, but does not appear to specify changing the effectiveness if keywords/tags/metadata with an expiration date corresponding to change of scenes.
Mezzacca teaches change of scenes which effect the insertion of ads which are based upon keywords/metadata which changes the use of the ads/keywords/metadata in at least paragraphs 0113, 0161, and 0198.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system taught by Knapp by changing the effectiveness if keywords/tags/metadata with an expiration date as taught by Maharajh in order to avoid using information that is out of date making it irrelevant. 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Response to Arguments

Applicant appears to be basis there analysis/arguments on the term “effectivity” of items, however the specification does not define effectivity whereas Merriam-Webster.com does not define effectivity and hence does not recognize it as a word, vocabuklary.com defines effectivity as “power to be effective; the quality of being able to bring about an effect”.  This means effectivity is not a measurement but a potential degree of something that has degrees, hence anything that measures any effectiveness of anything covers the broad and potential undefined term of effectivity.    

All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W. Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/ 
Primary Examiner, Art Unit 3681